Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered July 14, 1989, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was deprived of his due process right to a fair trial as a result of the prosecutor’s questions on cross-examination concerning the defendant’s use of illegal drugs. This claim is unpreserved for appellate review (CPL 470.05 [2]) and, in any event, under the circumstances of this case it lacks merit.
The defendant contends further that various comments made by the prosecutor during summation also deprived him of his due process right to a fair trial. We have considered the comments to which the defendant objects and find that most were fair response to the defense counsel’s summation or constituted fair comment on the evidence (People v Galloway, 54 NY2d 396; People v Ashwal, 39 NY2d 105; People v Miller, 143 AD2d 1055). When instructions were warranted, the court *830directed the jury to disregard any improper remark (see, People v Galloway, supra).
Finally, the jury charge, taken in its entirety, adequately conveyed the correct rules for the jury to apply in arriving at its verdict (People v Vera, 94 AD2d 728, 729). Thompson, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.